Citation Nr: 0603554	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a retropharyngeal 
abscess, claimed as a throat injury and neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claim of entitlement to service connection for a 
retropharyngeal abscess, and a back disability.  A 
videoconference hearing before the undersigned Acting 
Veterans Law Judge was held in December 2004.  At that time, 
the veteran withdrew the issue of entitlement to service 
connection for a back disability.  Therefore, the remaining 
issue in appellate status is as listed above.


FINDING OF FACT

The veteran received treatment for a retropharyngeal abscess 
in service; the veteran's current disabilities of mild 
dysphonia and nasal septal perforation are not related to 
service, or his in service retropharyngeal abscess.


CONCLUSION OF LAW

A current throat and neck disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in June 
2002.  Since this letter fully provided notice of elements 
(1), (2), (3), and (4) see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) dated February 2003, and the supplemental SOC 
(SSOC) dated December 2003, he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
February 2003 SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

VA outpatient records and a VA examination report have been 
obtained, the veteran received a hearing before the 
undersigned Acting Veterans Law Judge in December 2004, and 
there is no contention that additional relevant records have 
not been obtained.  The veteran has not indicated that he has 
any additional evidence to submit.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran's service medical records indicate that the 
veteran underwent treatment for a retropharyngeal abscess in 
November 1969 in service.  Apparently, the veteran at that 
time sustained an injury to the back of his throat when he 
was hit in the throat with a pool cue.  The veteran was 
hospitalized for 15 days, during which time he underwent 
incision and drainage of a retropharyngeal abscess.  A report 
of the veteran's medical history in December 1969 does note 
that the veteran underwent throat surgery.  However, the 
report of the veteran's medical examination in December 1969 
and the rest of the veteran's subsequent service medical 
records were completely negative for complaints of, or 
further treatment for, the veteran's retropharyngeal abscess.

The first record dated subsequent to service indicating that 
the veteran had any problems with his throat is a January 
2003 VA outpatient record which indicated that the veteran 
complained of sleep apnea, and was found to have an 
abnormally "omega" shaped epiglottis, although his vocal 
cords moved well with no lesions.  At that time, the veteran 
was noted to have a voice disturbance possibly due to sleep 
apnea, and was sent for a voice consultation.

The veteran was seen by the VA for a speech pathology 
consultation in February 2003.  At that time, the veteran 
reported difficulty with hoarseness and complaints of waking 
up unable to breathe with a sensation of phlegm or something 
stuck in his throat.  The veteran at that time also reported 
a scar on his neck which he indicated dated back to 1969 when 
he was operated on for an abscess in his neck.  He further 
reported spasms and/or cramps in this area which were 
alleviated by head turning gestures.  The veteran at that 
time was felt to exhibit significant dysphonia.  He was noted 
to be overweight and have some bronchial problems, and needed 
extensive work on breath support and re-establishing a more 
normal optimal voice.

An April 2003 VA outpatient treatment record indicates that 
the veteran reported a hoarseness of 34 years duration from a 
pool stick down the throat, with subsequent left neck abscess 
with incision and drainage.  The veteran's smoking history 
was noted.  The veteran was diagnosed with hoarseness, with a 
left vocal cord slow and out of phase due to prior trauma.

The veteran received a VA examination in October 2003.  At 
that time, the veteran's claims file was reviewed.  The 
veteran described the injury to his throat in service which 
resulted in the retropharyngeal abscess and incision and 
drainage.  The veteran reported that, after his 
hospitalization in service for this injury, he returned to 
active duty and did not have any further complaints about his 
throat until discharge.  The veteran reported that at 
present, his voice was normal, but if he got excited, he 
could not speak for one to two seconds, and then he could 
speak, but he would be hoarse and have to clear his throat, 
after which his voice would be fine.  The veteran's history 
of alcohol, tobacco, and substance abuse was noted, including 
a history of cocaine use of approximately 12 to 13 years, and 
history of smoking a pack a day of cigarettes since he was a 
teenager.

Upon examination, the veteran was noted to have a 1.5 cm 
nasal septal perforation secondary to cocaine use.  Nasal 
turbinates were normal size and color.  No pus or polyps were 
present in his nose and he had a fair nasal airway 
bilaterally.  Posterior pharynx was normal.  Examination of 
the neck revealed a well-healed 15cm surgical scar.  His 
voice was slightly husky but good.  He was unable to yell, 
and reported getting hoarse if he tried.  The veteran was 
diagnosed with mild dysphonia, less likely than not service 
connected, and nasal septal perforation, secondary to cocaine 
use.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a 
retropharyngeal abscess.  The evidence of record clearly 
indicates, nor does the Board dispute that, the veteran did 
undergo surgery in service for a retropharyngeal abscess.  
However, the veteran's report of medical examination dated 
one month after surgery does not note any findings of any 
residuals related to that surgery.  The evidence of record 
further does not indicate that the veteran was seen with any 
further throat complaints until January 2003, over thirty 
years after the veteran's separation from service.  Finally, 
the Board notes that the report of VA examination dated 
October 2003 clearly indicates that the veteran's dysphonia 
was not likely related to service, and his nasal septum 
perforation was related to cocaine abuse, not his in service 
retropharyngeal abscess.

The Board recognizes that two outpatient treatment records, 
dated February 2003 and April 2003, appear to indicate that 
the veteran's current speech difficulties are related to 
service, while a report from January 2003 appears to link the 
veteran's throat problems to sleep apnea.  However, the Board 
finds more probative the opinion from a VA examiner, who 
indicated that he reviewed the veteran's entire claims file, 
and conducted a thorough examination of the veteran, in 
forming his opinions.

Incumbent on the grant of service connection is, not only a 
finding of an injury in service and a current disability, but 
also a finding that the present disability is related to the 
veteran's in service injury.  In this case, the Board finds 
that the preponderance of the evidence of record indicates 
that the veteran's current disabilities of dysphonia and 
nasal septal perforation are not related to his in service 
retropharyngeal abscess, or directly to service.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and it must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a retropharyngeal 
abscess, claimed as a throat injury and neck injury, is 
denied.




____________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


